                Case 4:20-cv-05127-PJH Document 6 Filed 03/19/20 Page 1 of 1



                          3/19/2020
 1
                                   UNITED STATES DISTRICT COURT
 2                                SOUTHERN DISTRICT OF NEW YORK
 3
     DANIEL SIMMONS, an individual                       Case No. 1:20-cv-2236-ER
 4
                                      Plaintiff,
 5                                                       STIPULATION AND REQUEST TO
                     v.                                  EXTEND TIME TO ANSWER, MOVE,
 6
                                                         OR OTHERWISE RESPOND TO
     RIPPLE LABS INC., a Delaware corporation;
 7   XRP II LLC, a New York Limited Liability            COMPLAINT
     Company; and BRADLEY GARLINGHOUSE,
 8   an individual,
 9                                    Defendants.
10

11

12           IT IS HEREBY STIPULATED, AGREED, AND REQUESTED by and between the

13 undersigned attorneys for Plaintiff Daniel Simmons and Defendants Ripple Labs Inc., XRP II LLC, and

14 Mr. Bradley Garlinghouse, that the deadline for Defendants to serve an answer, move, or otherwise

15 respond to Plaintiff’s Complaint filed on March 12, 2020 in the above-captioned case shall be extended

16 from April 2, 2020 to June 3, 2020. There have been no prior extensions. Granting this extension will

17 not alter the date of any event or deadline fixed by the Court.

18

19                                                       Respectfully submitted,

20           ROSS PITCOFF LAW                                    BOIES SCHILLER FLEXNER LLP

21     By:       /s/ Ross E. Pitcoff                         By:      /s/ Damien J. Marshall
             Ross E. Pitcoff                                       Damien J. Marshall
22           387 Park Avenue South, 5th Floor                      55 Hudson Yards, 20th Floor
             New York, NY 10016                                    New York, NY 10001
23           Ross@RossPitcofflaw.com                               DMarshall@bsfllp.com
             Counsel for Plaintiff                                 Counsel for Defendants
24

25
                                                         IT IS SO ORDERED.
26
       Dated:                                            ________________________
27

28                                                       The Honorable Edgardo Ramos
                                                                 3/19/2020
                                                         UNITED STATES DISTRICT JUDGE

                                                        1
